 

Exhibit 10.2

 

AMENDED AND RESTATED AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made as of the 30 day
of September, 2019 by and between Hudson Technologies, Inc., P.O. Box 1541, One
Blue Hill Plaza, Pearl River, New York 10965 (“HTI”), Hudson Technologies
Company, P.O. Box 1541, One Blue Hill Plaza, Pearl River, New York 10965 (“HTC”
and hereinafter HTI, HTC and their Affiliates are collectively referred to
herein as “Hudson”) and Kathleen L. Houghton, currently residing at 32 Turner
Road, Pearl River, NY, 10965 (“Executive”).

 

WHEREAS, the Executive has recently been promoted to, and now holds the title of
Vice President Sales and Marketing of HTC;

 

WHEREAS, the parties acknowledge that, because the Executive’s duties and
responsibilities will bring the Executive into contact with Hudson’s
confidential information, Hudson must ensure that its valuable confidential
information, as well as its customer relationships, are protected and can be
entrusted to the Executive;

 

WHEREAS, the parties acknowledge that the Executive’s talents, knowledge and
services to HTC are of a special, unique, and extraordinary character and are of
particular and peculiar benefit and importance to Hudson;

 

WHEREAS, Hudson desires to ensure that it will receive the dedication, loyalty
and service of, and the availability of objective advice and counsel, from the
Executive, as well as assurances that the Executive will devote her best efforts
to her employment with Hudson and that she will not solicit other executives or
employees of Hudson;

 

WHEREAS, Hudson and the Executive previously entered into an Agreement dated
August 22, 2019 (the “Prior Agreement”);

 

WHEREAS, HTI is the ultimate parent company of HTC and is made a party to this
agreement for the sole purpose of implementing the terms of this agreement; and

 

WHEREAS, the parties desire to amend and restate the Prior Agreement on the
terms contained herein.

 

NOW THEREFORE, in consideration of the continued employment by HTC of the
Executive, and in consideration of the rights and benefits granted and the
mutual covenants and conditions contained herein, and for other good and
valuable consideration, receipt of which is hereby acknowledged, it is agreed
that the Prior Agreement is hereby amended and restated as follows:

 

1.                  TERMINATION: The following payments and benefits
(hereinafter “Severance Benefits”) will be provided to the Executive by HTC in
the event of a Termination of Employment (as hereinafter defined):

 

1

 



 

A.               Executive will continue to receive her annual base salary,
based upon her annual base salary in effect as of the date of her Termination of
Employment, for a period of twelve (12) months (the “Severance Period”), in
accordance with HTC’s normal payroll practice in effect as of the date of this
Agreement. HTC shall deduct from Executive’s continuing payroll all normal tax
withholdings and deductions which HTC is required by law to make. The initial
payment shall be made within the forty-five (45) day period following the
Executive’s Termination of Employment and the Executive shall have no right to
designate the taxable year of payment.

 

B.               Within the forty-five (45) day period following the Executive’s
Termination of Employment, HTC will pay to the Executive a lump sum payment in
an amount equal to a pro rata bonus through the date of Termination of
Employment (the “Pro-Rata Bonus”). For purposes of this paragraph “1.B.”, the
Pro-Rata Bonus shall be an amount equal to the highest bonus earned by the
Executive in any calendar year within the three (3) calendar years immediately
preceding the date of Termination of Employment, pro-rated for the period served
during the year in which the Termination of Employment occurs. HTC shall deduct
from this bonus payment all normal tax withholdings and deductions which HTC is
required by law to make. The Executive shall have no right to designate the
taxable year of payment.

 

Notwithstanding the foregoing, HTC shall not be obligated to pay the Pro-Rata
Bonus to the Executive if as of the date of Termination of Employment (i) HTC is
operating at a level of performance, on a year to date basis, below HTC’s net
profit goals as established by HTC’s Budget (as hereinafter defined), or (ii)
the Executive is acting at a level of performance, on a year to date basis, such
that she has not achieved all of the performance criteria established by the
Executive’s Budget (as hereinafter defined). For purposes of this paragraph
“1.B.”, Hudson shall prepare a profit and loss statement showing HTC’s total
year to date net profit as of the close of business the day prior to the date of
Termination of Employment, and as compared to the net profit under HTC’s Budget
(the “Interim P&L”).

 

C.               Within the forty-five (45) day period following the Executive's
Termination of Employment, HTC will pay to the Executive a lump sum payment for
the Executive's unused vacation for the year in which the Termination of
Employment occurs, equal to the number of pro rata unused vacation days on the
date of the Termination of Employment, as determined in accordance with HTC’s
standard vacation policy, multiplied by the Executive's daily base salary on the
date of Termination of Employment. HTC shall deduct from this payment all normal
tax withholdings and deductions which HTC is required by law to make. The
Executive shall have no right to designate the taxable year of payment.

 

D.               The Executive’s participation in life, health and dental
insurance, disability insurance, and any other benefits (the “Benefits”)
provided by HTC to the Executive as of the date of the Termination of Employment
shall be continued, or essentially equivalent benefits provided by HTC, for the
entire Severance Period or until otherwise terminated by the Executive, on the
same terms, conditions and costs as if the Executive continued in the employ of
HTC. To the extent Benefits include health and dental insurance, such Benefits
shall be provided as COBRA continuation coverage, and not in addition to COBRA.
Notwithstanding the foregoing, to the extent Benefit coverages provided to the
Executive under this paragraph are taxable to the Executive, Hudson’s obligation
hereunder shall not exceed the applicable dollar amount under Section
402(g)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”)
determined as of the year in which the Executive’s “Separation of Service”
occurs, which is exempt under Treas. Reg. Section1.409A-1(b)(9)(v)(D)(Limited
Payment).

 

2

 



 

E.                 All stock options, stock appreciation rights, and any similar
rights which the Executive holds on the date of Termination of Employment shall
become fully vested and be exercisable on the date of Termination of Employment,
and shall remain exercisable following the Termination of Employment until (i)
expiration of the Severance Period, (ii) termination of Severance Benefits
pursuant to paragraph “6” below, or (iii) expiration of the original term of the
stock option, stock appreciation right or similar right, whichever first occurs.
No extension of an exercise period under this Agreement shall extend to a date
that would cause a stock option, stock appreciation right or similar right to be
subject to Code Section 409A.

 

F.                 For the purposes of this Agreement, the following definitions
will apply:

 

(i)            A “Termination of Employment” shall take place in the event that
the Executive’s employment is terminated (a) by HTC without Cause (as
hereinafter defined) or (b) by the Executive following an event constituting
Good Reason (as hereinafter defined).

 

(ii)        “Cause” shall exist if the act(s) or conduct of the Executive make
it unreasonable to require HTC to continue to retain Executive in its
employment, such as, but not limited to, (a) the Executive’s willful and
continued refusal to perform, or the Executive’s willful and continued neglect
of, the substantive duties of her position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud or other malfeasance, (c) material
nonconformance with Hudson’s standard business practices and policies, including
but not limited to violation of Hudson’s Code of Business Conduct and Ethics or
Hudson’s Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse effect upon the financial condition or business
reputation of Hudson, (e) the Executive’s conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States, or any state thereof or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs “4” or “5” of this
Agreement, or (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting Good Reason (as hereinafter defined).

 

(iii)      “Good Reason shall mean the occurrence of any of the following: (a)
the Executive is assigned any duties or responsibilities, without her consent,
that are materially inconsistent with her position, duties, responsibilities, or
status; (b) except as provided in paragraph “1.I.” below, the Executive’s annual
base salary is reduced, except to the extent that the annual base salaries of
all Executive Officers (as defined below) are reduced due to the adverse
financial condition of Hudson and further providing that the Executive’s annual
base salary may not be reduced to a level that is less than ninety percent (90%)
of the Executive’s annual base salary as of the date herein; (c) the Executive’s
benefits are reduced and such reduction results in a material reduction in the
Executive’s total compensation, except to the extent that such reductions are
made by Hudson on a company-wide basis and affect all the Executive Officers
that participate in such benefits; or (d) except as provided in paragraph “1.I.”
below, the Executive experiences in any year a reduction in bonus compensation,
or other incentive compensation, bonus or other such payments to her base
compensation, or a reduction in the method of calculation of the Executive’s
incentive compensation, bonus or other such payments if these benefits or
payments are calculated other than as a percentage of base salary, except to the
extent such reduction applies equally or proportionally, as the case may be, to
all Executive Officers of Hudson. Good Reason shall not be deemed to exist
unless the Executive’s Termination of Employment for Good Reason occurs within
ninety (90) days following the initial existence of one of the foregoing
conditions, the Executive provides Hudson with written notice of the existence
of such condition(s) within thirty (30) days after the initial existence of the
condition(s), and Hudson fails to remedy the condition within thirty (30) days
after its receipt of such notice. An isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by Hudson within ten (10)
days after Hudson’s receipt of notice thereof given by the Executive shall not
constitute Good Reason.

 

3

 



 

(iv)       “Budget” shall mean (a) as to HTC, the projected annual and monthly
revenues, expenses and net profit goals approved and accepted by HTC’s board of
directors for the applicable fiscal year, and for each month individually in
that fiscal year, and (b) as to Executive, all performance criteria capable of
being measured on a month to month basis, if any, that have been established for
the Executive under any bonus or other incentive compensation plan covering the
applicable fiscal year.

 

(v)         “Executive Officer(s) shall mean the following: Hudson’s Chief
Executive Officer (currently Kevin J. Zugibe); Hudson’s President and/or Chief
Operating Officer (currently Brian Coleman); Hudson’s Chief Financial Officer
(currently Nat Krishnamurti); HTC’s Vice President Sales and Marketing
(currently Executive); Robert Stoody, Vice President Military & Gases Sales
Division, and any other current or future officer of Hudson.

 

(vi)       “Affiliate” means, with respect to Hudson, any other Person that is
directly or indirectly Controlling, Controlled by, or under common Control with
HTI, where “Control” and derivative terms mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership or voting securities, by
contract, or otherwise, and includes, without limitation, HTI, HTC, Hudson
Holdings, Inc. and Aspen Refrigerants, Inc.

 

G.                HTC’s obligation to pay the compensation and to make the
arrangements provided in this paragraph “1” shall be absolute and unconditional
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment or other right which Hudson may have
against the Executive or anyone else; provided, however that as a condition to
payment of amounts under this paragraph “1”, within sixty (60) days of the
Executive’s Termination of Employment, the Executive shall have (i) executed and
not revoked a general release and waiver, in form and substance reasonably
satisfactory to Hudson and the Executive, of all claims relating to the
Executive’s employment by HTC and the termination of such employment, including,
without limitation, discrimination claims (including without limitation age
discrimination), employment-related tort claims, contract claims and claims
under this Agreement (other than claims with respect to benefits under any tax
-qualified retirement plans or continuation of coverage or benefits solely as
required under ERISA) with such general release and waiver having become
irrevocable, and (ii) executed an agreement expressly acknowledging and
reaffirming the covenants and restrictions contained in paragraphs “4” and “5”
below, and the remedies available to Hudson under paragraph “6” below.

 

4

 



 

H.                All amounts payable by HTC pursuant to this paragraph “1”
shall be paid without notice or demand. The Executive shall not be obligated to
seek other employment in mitigation of the amounts payable or arrangements made
pursuant to this paragraph “1” and, except as provided in paragraph “6” below,
the obtaining of any other employment shall not result in a reduction of HTC’s
obligation to make the payments, benefits and arrangements required to be made
under this paragraph “1”.

 

I.                    Executive expressly acknowledges that the following shall
not constitute “Good Reason” for purposes of this paragraph “1”:

 

(i)          Establishing a new or different bonus or incentive compensation
plan(s) in any subsequent year based upon new or different criteria for
calculating the applicability of, and the amount of any bonus or incentive
compensation award due to the Executive, provided that any new or different
bonus or incentive compensation plan, and any award under said plan, applies
equally or proportionally, as the case may be, to all Executive Officers; except
that Hudson may establish separate performance criteria and payment amounts for
awards under such plan for each Executive Officer that are reasonably achievable
and reasonably related to such Executive Officer’s normal duties and
responsibilities;

 

(ii)         A reduction of the Executive’s bonus compensation or other
incentive compensation that (a) results from HTC operating at a level of
performance below HTC’s Budget, (b) results from the Executive’s failure or
inability to attain, in whole or in part, any or all of the performance criteria
established for the Executive under the said plan, (c) results from the
application of the terms of such bonus or incentive compensation plan, or (d) is
based upon the Executive’s performance or non-performance, of her normal duties
and responsibilities during the period covered by the bonus or incentive
compensation plan including, without limitation, due to the Executive’s
Disability (as defined herein);

 

(iii)       A reduction of the Executive’s annual base salary based upon the
Executive’s performance or non-performance, of her normal duties and
responsibilities, provided that the Executive’s annual base salary may not be
reduced to a level that is less than ninety (90%) percent of the Executive’s
annual base salary for the calendar year immediately prior to the Termination of
Employment; or

 

(iv)       A reduction in the Executive’s annual base salary pursuant to the
provisions of paragraph “3” below.

 

2.                  TERMINATION FOR CAUSE: HTC may at any time terminate the
employment of the Executive for Cause (as defined in paragraph “1F” above) upon
five (5) days prior written notice to Executive. If Executive is terminated for
Cause, she shall be entitled to no Severance Benefits and shall be entitled to
no bonus payment that might otherwise be owed to her if she worked for the
entire year. In the event of termination under this paragraph, HTC shall pay
Executive all amounts which are then accrued but unpaid, including unpaid
vacation as determined in accordance with Hudson’s’ standard vacation policy,
within thirty (30) days after the date of notice. Hudson shall have no further
or additional liability to Executive.

 

5

 



 

3.                  SICK LEAVE:

 

A.                If with or without reasonable accommodation Executive is
physically or mentally unable to perform her duties, or is otherwise absent for
medical reasons, HTC shall continue to pay base salary and provide benefits to
the Executive (“Sick Leave”). However, if a continuous period of Sick Leave
exceeds eight (8) consecutive weeks, HTC’s obligation with regard to base salary
upon the expiration of the eight (8) consecutive weeks shall be limited to
paying 75% of base salary. If the Executive returns to full service, her full
base salary shall be reinstated to the pre-adjustment amount. As a condition to
the receipt of the foregoing base salary and benefits, the Executive agrees that
she shall provide Hudson such information as Hudson may reasonably request from
time to time to permit Hudson to make a determination that the Executive is
entitled to sick pay under this provision. HTC shall reduce the amount paid to
the Executive during such Sick Leave by an amount equal to any disability
payments or benefits actually received by Executive under or pursuant to any
disability program or supplemental disability insurance plan(s) provided by
Hudson at Hudson’s expense unless such reduction results in a violation of Code
Section 409A.

 

B.                 Notwithstanding the foregoing, HTC may terminate the
employment of Executive at any time after Executive’s continuous period of Sick
Leave exceeds 120 calendar days. Termination of the Executive after the said 120
calendar period shall not be deemed a Termination for Cause (as defined in
paragraph “1.F” above) and shall entitle the Executive to receive the payments
and benefits provided by paragraph “1” upon Termination of Employment based upon
Executive’s full base salary, and for purposes of such payments and benefits,
the Severance Period shall be deemed to commence as of the date of the
Termination of Employment resulting under this paragraph “3.B.”.

 

C.                 Notwithstanding anything to the contrary contained herein, in
the event that during the period the Executive is on Sick Leave, and prior to
any Termination of Employment pursuant to paragraph “3.B.”, there is deemed a
“Separation from Service” (as that term is defined in Code Section 409A for
purposes of a permissible payment event), Hudson and the Executive agree that
such Separation of Service shall be treated as a Termination of Employment. Such
termination shall not be deemed a Termination for Cause (as defined in paragraph
“1.F.” above) and shall entitle the Executive to receive the payments and
benefits provided by paragraph “1” upon Termination of Employment based upon
Executive’s full base salary, provided that, for purposes of such payments and
benefits, the Severance Period shall commence as of the date of the Separation
from Service as described in this paragraph “3.C.”, and shall be based upon
Executive’s full base salary.

 

D.                Notwithstanding anything to the contrary contained herein, in
the event that during the period the Executive is on Sick Leave, and prior to
any Termination of Employment pursuant to paragraph “3.B.” or any Separation
from Service pursuant to paragraph “3.C.” , the Executive becomes “Disabled”,
(as defined in Code Section 409A for purposes of a permissible payment event)
Hudson and the Executive agree that the Executive’s Disability shall entitle the
Executive to receive the payments and benefits provided by paragraph “1” upon
Termination of Employment based upon Executive’s full base salary. For purposes
of such payments and benefits, the Severance Period shall commence as of the
date of the Disability as described in this paragraph “3.D.”.

 

6

 



 

4.                  CONFIDENTIALITY:

 

A.                 Executive expressly acknowledges and agrees as follows:

 

(i)        Hudson expends a significant amount of funds annually on researching
and developing solutions and proprietary techniques related to the products and
services it offers or is seeking to offer, and has developed substantial
confidential, proprietary, and trade secret information, and this confidential,
proprietary and trade secret information, if misused, disclosed, misappropriated
or used by others, would result in irreparable harm to Hudson and/or its
Affiliates.

 

(ii)        Hudson’s Confidential Information (as hereinafter defined)
constitutes valuable commercial assets of Hudson and is not readily available to
the general public or any persons not employed by or otherwise not associated in
a position of trust with Hudson. Hudson keeps its Confidential Information
confidential (other than to the extent filings are required for patents) by,
among other things, restricting access to only those who need the information to
perform their Hudson job function and prohibiting the use or disclosure of
Confidential Information to anyone not authorized to receive or use the
Confidential Information.

 

(iii)        Executive’s position with HTC will continue to provide Executive
with access to or knowledge of Hudson’s Confidential Information.

 

(iv)       Hudson’s Confidential Information will become known to Executive only
as a result of his/her employment with HTC. To the extent that Executive was
previously engaged, on her own or with others, in a business that provided the
same or similar services as those provided by Hudson, Executive further
acknowledges that such prior business knowledge and experience, and any
familiarity with entities that are actual or potential customers for the
business, shall not permit or allow Executive to contend that Hudson’s
Confidential Information is not confidential or should not be protected from use
or misappropriation.

 

B.                 In light of the foregoing, Executive acknowledges and agrees
as follows:

 

(i)          All Confidential Information is the property of Hudson, and
Executive shall not, without the express written consent of Hudson, directly or
indirectly use, disseminate, disclose, or in any way reveal, either during
Executive’s employment or at any time thereafter, all or any part of the
Confidential Information, other than for the purposes authorized by Hudson, or
only for the benefit of Hudson.

 

(ii)        Hudson shall be the sole owner of, and Executive hereby assigns to
Hudson, any and all property rights to all Intellectual Property (as hereinafter
defined) made, conceived, originated, devised, discovered, invented, or
developed before, during or after the term of Executive’s employment with HTC,
whether or not Executive was involved either alone or with others, if it was in
whole or in part developed during the course of Executive’s employment or by
Executive’s use of any property of Hudson. This ownership provision does not
apply to creations of the Executive which are made in the Executive’s own time,
without the use of any Hudson resources, and which do not relate in any way to
Hudson’s business. Executive agrees to cooperate fully and assist Hudson or its
designee in the performance of any lawful acts that Hudson at its discretion
deems necessary, and to execute and deliver without charge any documents
reasonably required by Hudson, to secure any patent, copyright, trademark, and
other protection for Intellectual Property and improvements thereon, and to
assign to and vest in Hudson the entire interest therein in the United States
and all foreign countries.

 

7

 



 

(iii)      Upon request by Hudson at any time, or upon termination of employment
with HTC, whichever is sooner, Executive shall immediately deliver to Hudson any
and all information and property of Hudson in whatever form it exists, including
but not limited to all Confidential Information and all copies thereof or
materials containing or derived from Confidential Information.

 

C.                 As used in this Agreement, “Confidential Information” means
all information of Hudson and its Affiliates that is not publicly available (but
including information that is publicly available as a result of a breach by
Executive of paragraphs “4” and “5”) and not generally known or used by Hudson’s
competitors, or in the industry, and which could be harmful to Hudson and/or its
Affiliates if disclosed to persons outside of Hudson and which includes, but is
not limited to:

 

(i)          Intellectual Property (as hereinafter defined);

 

(ii)         Technical information, such as, but not limited to: Hudson’s plant
organization and designs; product formulation, manufacturing, performance and
processing data; and research and development results and plans;

 

(iii)        Product information, such as, but not limited to: non-public
details of Hudson’s and its Affiliates’ products and services, including but not
limited to, its existing refrigerant, decontamination, reclamation and recovery
products and services, as well as those being developed; specialized equipment
and training; product plans, drawings and specifications; and performance
capabilities, strengths and weaknesses;

 

(iv)       Strategic information, such as, but not limited to: Hudson’s and its
Affiliates’ material costs; supplier and vendor information; overhead costs;
pricing; profit margins; banking and financing information; and market
penetration initiatives and strategies;

 

(v)        Organizational information such as, but not limited to: Hudson’s and
its Affiliates’ personnel and salary data; information concerning the
utilization of facilities; merger, acquisition and expansion information;
equipment utilization information; and Hudson and its Affiliates’ manuals,
policies and procedures;

 

8

 



 

(vi)       Marketing and sales information, such as, but not limited to:
Hudson’s and its Affiliates’ licensing, marketing and sales techniques and data;
customer lists; customer data, such as, but not limited to, their personnel,
project, financial and account status, individual needs, historical purchases,
and contact information; product development and delivery schedules; market
research and forecasts; and marketing and advertising plans, techniques and
budgets; and

 

(vii)    Advertising information, such as, but not limited to: Hudson’s and its
Affiliates’ overall marketing policies; the specific advertising programs and
strategies utilized by Hudson; and the success or lack of success of those
programs and strategies.

 

“Confidential Information” does not include general skills, experience or
information that is generally available to the public, other than information
which has become generally available as a result of Executive’s direct or
indirect act or omission. “Confidential Information” also does not include
information regarding Executive’s own pay and benefits, information as to the
terms and conditions of employment, or information that is deemed not
confidential under Section 7 of the National Labor Relations Act. Executive
understands that nothing contained in this Agreement limits Executive’s ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupation Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agency, including providing documents
or other information, without notice to Hudson. This Agreement does not limit
Executive’s right to receive an award for information provided to any Government
Agencies.

 

D.                As used in this Agreement, “Intellectual Property” means all
information concerning the evaluation, design, engineering, construction,
marketing, and sales of the products and services provided by Hudson and which
includes, but is not limited to: any and all patents, patents pending;
trademarks, copyrights, and any and all applications for same issued to and/or
applied for by Hudson; any and all technological (including software),
educational, operational, and financial innovations, discoveries, inventions,
designs, and formulae; tests; performance data; process or production methods;
improvements to all such property; and all recorded material defining,
describing, illustrating, or documenting in any fashion, all such property,
whether written or not and regardless of the medium in which the information is
stored or recorded; without regard to whether such property is patentable,
copyrightable, or subject to trade/service mark protection, and without regard
to whether a patent, copyright, or trademark or service mark has been sought or
obtained.

 

E.                 Notwithstanding anything in this Agreement, Executive is
hereby advised that pursuant to the federal Defend Trade Secrets Act: (i) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made (1)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (ii) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order.

 

9

 



 

5.                  NON-COMPETITION / NON-SOLICITATION:

 

A.                Executive expressly acknowledges and agrees as follows:

 

(i)         Hudson compensates its employees, among other things, to develop and
to pursue, on Hudson’s behalf, good relationships and goodwill with all
customers and potential customers, whether developed by Executive or others
within the Hudson organization;

 

(ii)        Executive will be exposed to, acquire and develop knowledge of
Confidential Information including, without limitation, Confidential Information
related to Hudson’s customers, operations, and its suppliers;

 

(iii)       Executive is able to be gainfully employed by other employers in a
variety of other industries and businesses that are engaged in businesses that
do not involve and are not competitive with any part of Hudson’s business.

 

B.                 In light of the foregoing, Executive agrees, that while
Executive is employed by HTC, and continuing until the expiration of the
Covenant Period (as hereinafter defined):

 

(i)           Executive shall not, within the Restricted Territory (as
hereinafter defined), compete with Hudson or its Affiliates, directly or
indirectly, whether for Executive’s own behalf or on behalf of or in conjunction
with any other person, persons, company, partnership, corporation or business
entity, whether for profit or not-for-profit, by being employed by,
participating in, or otherwise being materially connected in the conduct of any
business activity that involves providing products or services that are like or
similar to, or competitive with, or would replace or be a substitute for, any
one or more of the products and services provided by Hudson and/or by its
Affiliates (hereinafter Competitive Products”) if such employment,
participation, or connection involves (a) responsibilities similar to
responsibilities Executive had or performed for Hudson at any time during the
last eighteen (18) months of Executive’s employment with HTC; (b) supervision of
employees or other personnel in the provision of Competitive Products; (c)
development or implementation of strategies or methodologies related to the
provision of Competitive Products; (d) marketing or sale of Competitive
Products; or (e) responsibilities in which Executive would utilize or disclose
Confidential Information.

 

(ii)        Executive shall not compete with Hudson or with any Affiliate,
directly or indirectly, whether for Executive’s own behalf or on behalf of or in
conjunction with any other person, persons, company, partnership, corporation or
business entity, whether for profit or not-for-profit, by calling upon,
contacting, diverting, soliciting, or doing business for or with any “Client” of
Hudson or any Affiliate (as hereinafter defined) for the purpose of offering or
providing any Competitive Products.

 

10

 



 

(iii)      Executive shall not directly or indirectly, without the prior written
consent of Hudson, (a) induce, solicit, entice, or encourage any officer,
director, employee or other individual to leave his or her employment with
Hudson or any Affiliate, (b) induce, solicit, entice, or encourage any officer,
director, employee or other individual to compete in any way with the products
and services of Hudson or any Affiliate, or to violate the terms of any
employment, non-competition, confidentiality or similar agreement with Hudson or
any Affiliate; or (c) employ, offer to employ, contract with, offer to contract
with, or do business with any officer, director, employee or other individual
who is employed by Hudson or any Affiliate.

 

C.                For purposes of this paragraph “5”, the Covenant Period shall
be twelve (12) months after the Executive’s last day of active employment with
HTC, regardless of the reason underlying the termination of Executive’s
employment.

 

D.                Executive acknowledges that many of Hudson’s services are
remedial in nature and, as such, its customers may utilize Hudson’s services on
an infrequent basis over an extended period of time or following a protracted
sales effort over an extended period of time. Executive also acknowledges that
because of her position, she will likely have knowledge of Hudson’s customers
through access to Confidential Information, whether or not located within the
Restricted Territory (hereinafter defined). Accordingly, for purposes of this
paragraph “5”, the term “Client” shall mean (a) any customer or potential
customer of Hudson upon whom Executive, during the last eighteen (18) months of
Executive’s employment with Hudson, called upon or with whom Executive had any
contact, or as to whom Executive was involved in regard to planning, marketing,
conducting, or overseeing an offer to sell products or perform services; (b) any
customer as to whom Executive assisted in selling products or providing
services, or as to whom Executive was involved in regard to planning, marketing,
conducting, or overseeing the offer to sell products or perform services if the
customer received any products or services from Hudson during the last eighteen
(18) months of Executive’s employment with Hudson; (c) any potential customer of
Hudson whose identity Executive learned during the eighteen (18) months of
Executive’s employment with Hudson or learned from Confidential Information at
any time; or (d) any customer for whom Hudson has provided products or services
to at any time during the thirty-six (36) months preceding the last day of the
Executive’s employment with Hudson and whose identity as a Hudson customer
Executive learned from Confidential Information at any time.

 

E.                 Executive acknowledges that the nature of Hudson’s business
is such that provides its products and services to customers throughout the
United States of America and Puerto Rico. Accordingly, the “Restricted
Territory” includes each and every state of the United States of America
(including the District of Columbia) and Puerto Rico.

 

F.                  In order to assure Hudson of the full twelve (12) months of
the Covenant Period within which to protect its goodwill and to prevent
Executive from unfairly benefiting by violations of this paragraph “5”, the
provisions and requirements of this paragraph “5” shall be extended for a period
of time beyond the Covenant Period equal in length to the total length of time
during which Executive is in violation of any one or more provisions of this
paragraph.

 

11

 



 

G.                In the event it is determined by a court of competent
jurisdiction that any provision or portion of a provision of this paragraph “5”
is not enforceable under the law governing this Agreement, the unenforceable
provision or portion thereof may be stricken, and the remainder of the provision
and of this paragraph “5” shall be valid and fully enforceable, in all respects,
as if the provision or portion of a provision deemed unenforceable had never
been part of the Agreement. Further, if any provision of this Agreement is found
to be overbroad or unenforceable, the court or any other authority with
competent jurisdiction is expressly authorized to conform the provision to the
extent necessary to remedy any deficiency and render it valid and enforceable.

 

6.               REMEDIES:

 

A.             In the event that the Executive breaches any term or provision of
paragraphs “4” or “5” of this Agreement, Hudson shall be immediately,
permanently and irreparably damaged and shall be entitled, in addition to and
without limiting Hudson’s rights to, any and all other legal and equitable
remedies and damages, (i) to a temporary restraining order ex parte, to a
preliminary injunction, and to a permanent injunction, to restrain Executive’s
actions or the actions of others acting in conjunction with Executive or on
Executive’s behalf, (ii) to terminate all future Severance Benefits through the
remainder of the Severance Period, and (iii) to recover from the Executive all
Severance Benefits actually paid to the Executive, including any costs or
expenses actually incurred by Hudson in providing such Severance Benefits.
Executive agrees that Executive will not be damaged by enforcement of this
covenant as Executive can obtain many other types of gainful employment without
violating the provisions of paragraphs “4” or “5”, so that no bond shall be
required, and if the court requires a bond to be posted, it shall not exceed
$500.00.

 

B.                 All of Executive’s covenants and obligations under paragraphs
“4” and “5” of this Agreement shall survive, and shall remain enforceable, for
so long as Executive is employed and after termination of employment for any
reason, and shall survive despite future promotions, raises, changes in position
or compensation, demotions and the execution of new agreements with Hudson, and
shall inure to the benefit of Hudson’s successors and assigns, unless Hudson
executes in writing an agreement expressly terminating the covenants of
paragraphs “4” and “5” of this Agreement.

 

C.                 Hudson and Executive shall each bear and be responsible for
their own attorneys’ fees, expenses and disbursements incurred in any litigation
brought by either party to enforce or interpret any provision contained in
paragraphs “4” or “5” of this Agreement.

 

7.                  NOTICES: All notices required or permitted to be given under
this Agreement shall be sufficient if in writing and if sent by certified mail,
return receipt requested, to the Executive at her residence, and to Hudson at
its principal office located at P.O. Box 1541, One Blue Hill Plaza, Pearl River,
New York 10965, attention Chief Executive Officer, or at such other address as
any party specifies by giving proper notice.

 

8.                  SUCCESSORS: This Agreement shall be binding upon and shall
inure to the benefit of the Executive and her estate. Neither this Agreement nor
any rights hereunder shall be assignable by the Executive.

 

12

 



 

This Agreement shall be freely assignable by Hudson to, and shall inure to the
benefit of, and be binding upon, any successor corporation or affiliate of a
successor corporation, and all references in this Agreement to Hudson shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of Hudson. As used herein, the term “successor” shall mean
any person, firm, corporation or business entity or affiliate thereof which at
any time, whether by merger, purchase, or otherwise, directly or indirectly
acquires all or substantially all of the assets or the business of Hudson,
including any entity that shall be the surviving corporation in a merger with
Hudson.

 

9.                EMPLOYMENT AT WILL; CONSEQUENCES OF TERMINATION: Nothing
herein shall be deemed to create an agreement for employment of Executive for
any specified term or period of time. Hudson expressly agrees that at any time
the Executive may resign or otherwise terminate his or her employment with HTC,
for any reason or for no reason, subject to the provisions contained herein.
Likewise, the Executive expressly agrees that at any time HTC may terminate the
employment of the Executive for any reason or for no reason, subject to the
provisions contained herein.

 

10.              INDEMNIFICATION: In the event that any litigation shall be
brought to enforce or interpret any provision contained in paragraphs “1”, “2”,
or “3” of this Agreement, then, provided that the Executive prevails to any
extent, Hudson or any successor corporation shall reimburse or indemnify the
Executive for the Executive’s reasonable attorneys’ fees, expenses and
disbursements incurred in such litigation, including the costs of enforcement.

 

11.             CONTROLLING LAW: This Agreement and all other issues regarding
the employment of the Executive shall be governed by the laws of the State of
New York, without reference to its conflicts of law principles.

 

12.              ENTIRE AGREEMENT: This Agreement represents the entire
agreement and understanding of the parties regarding the employment of the
Executive, and all prior or contemporaneous agreements, representations, or
understandings are expressly superseded by, and do not survive this Agreement.
Executive has not relied upon any inducement, promise, representation, or
assurance, other than those expressly set out herein. Except as expressly
permitted herein, this Agreement may not be modified or amended except in
writing signed by all parties hereto.

 

13.              COMPLIANCE WITH CODE SECTION 409A:

 

A.       It is the intention of Hudson and the Executive that the payments,
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Code Section 409A, the Treasury regulations and other
guidance promulgated or issued thereunder (collectively for purposes of this
paragraph 13, “Section 409A”), to the extent that the requirements of Section
409A are applicable thereto, and after application of all available exemptions,
including but not limited to, the “short-term deferral rule” and “involuntary
separation pay plan exception” and the provisions of this Agreement shall be
construed in a manner consistent with that intention. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Section 409A, Hudson shall, upon the specific request of the Executive,
use its reasonable business efforts to in good faith reform such provision to
comply with Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and Hudson of the
applicable provision shall be maintained, but Hudson shall have no obligation to
make any changes that could create any additional economic cost or loss of
benefit to Hudson. Hudson shall not have any liability to the Executive with
respect to tax obligations that result from the application of Section 409A and
makes no representation with respect to the tax treatment of the payments and/or
benefits provided under this Agreement. Any provision required for compliance
with Section 409A that is omitted from this Agreement shall be incorporated
herein by reference and shall apply retroactively, if necessary, and be deemed a
part of this Agreement to the same extent as though expressly set forth herein.

 

13

 



 

B.       With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expense eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Code Section 105(b) solely because such expenses are subject to a
limit related to the period the arrangement is in effect and (iii) such payments
shall be made on or before the last day of the Executive's taxable year
following the taxable year in which the expense was incurred.

 

C.       For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which the Executive is entitled
under this Agreement shall be treated as a separate payment within the meaning
of Section 409A. In addition, to the extent permissible under Section 409A, any
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.

 

D.       Neither Hudson nor the Executive, individually or in combination, may
accelerate any payment or benefit that is subject to Section 409A, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A. If the consideration period
(or revocation period, if applicable) for any general release and waiver extends
across two (2) calendar years, the payments to the Executive shall begin in the
second of the calendar years.

 

E.        If and to the extent required to comply with Section 409A, a
Termination of Employment, as defined above, shall not be deemed to have
occurred for purposes of this Agreement providing for the payment of any amounts
or benefits upon or following a Termination of Employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any provision of this Agreement, references to
Termination of Employment, “termination,” “termination of employment” or like
terms shall mean “Separation from Service.”

 

14

 



 

F.       If the Executive is deemed on the date of termination of his employment
to be a “specified employee,” within the meaning of that term under Section
409A(a)(2)(B) and using the identification methodology selected by Hudson from
time to time, or if none, the default methodology under Section 409A, then with
regard to any payment or the providing of any benefit subject to this Agreement
and to the extent required to be delayed in compliance with Section
409A(a)(2)(B), and any other payment or the provision of any other benefit that
is required to be delayed in compliance with Section 409A(a)(2)(B), such payment
or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death. In this
regard, it is the intention and understanding of Hudson and the Executive that
payments made following a Termination of Employment under paragraph “1” shall be
exempt under the “short-term deferral rule” and “involuntary separation pay plan
exception”, and other applicable exceptions, from the requirements of Section
409A(a)(2)(B) and are not required and shall not be delayed. Absent such
exception, on the first day of the seventh month following the date of
Executive’s Separation from Service or, if earlier, on the date of her death,
all payments delayed pursuant to this paragraph “13.F.” (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
The determination of whether the Executive is a “specified employee” shall be
made by Hudson in good faith applying Section 409A.

 

Signatures on following page

 

15

 



 

 

IN WITNESS THEREOF, the parties have executed this agreement as of the date
written above.

 

Hudson Technologies, Inc.   Hudson Technologies Company       By: /s/ Brian F.
Coleman   By: /s/ Brian F. Coleman Brian F. Coleman, President, COO   Brian F.
Coleman, President COO       /s/ Kathleen Houghton     Kathleen Houghton    

 





  

